﻿Sir, it gives me great pleasure to congratulate you on your unanimous election to the high office of President of the thirty-fourth session of the General Assembly. Your election not only represents a well-deserved tribute to you personally, but also does honour to the United Republic of Tanzania and its enlightened leader, President Julius Nyerere, and, even more, to the African continent, which has found in you a worthy representative. Your long experience in international affairs and the prestige that your country and you enjoy in the world community will assist you in successfully conducting the deliberations and work of this very important session. I cannot but refer to the close ties between Tanzania and Cyprus and the friendship between our great leader, the late President Makarios—as well as myself—and President Nyerere.
3.	I should like to pay a tribute also to your predecessor, Mr. Lie'vano of Colombia, for the excellent manner in which he successfully conducted the work of the thirty-third session of our Assembly.
4.	It is also my pleasant duty to express my high regard and appreciation for the contribution of the Secretary-General, Mr. Kurt Waldheim, whose continued determination to make the United Nations an effective instrument for international co-operation and for the establishment of lasting peace and security has earned him the support and gratitude of all Members.
5.	I also wish to extend a warm welcome to Saint Lucia, a fellow Commonwealth country, which we had the pleasure of welcoming earlier this year the Meeting of Heads of Government of Commonwealth Countries at Lusaka.
6.	The agenda that is before the General Assembly at this session includes many issues of major concern to the international community.
7.	The present session opens against the grim back-ground of increasing political and economic tensions and deepening crises which could aggravate the frustrations and fears of mankind for its future. The most important and fundamental objectives—namely, the maintenance of international peace and security through this Organization, and the establishment of a new international economic order—remain far from being achieved.
8.	In this context, I deem it necessary to state that Cyprus reiterates its position that in reviewing global problems or international conflicts we should act within the framework of the United Nations and its Charter. It is in this light that we consider the report of the Secretary-General a most significant document. Its review of world developments and its assessment of situations should be given full consideration and attention as a basic premise for discussions in the general debate. In the face of a sharply deteriorating world situation, the Secretary-General has rightly pointed out that:
"Most of the symptoms and problems
are ones which the United Nations, if effectively utilized as the working structure of the world community of the future, could be of unique assistance in solving	This is not a matter of abstract idealism but of practical self-interest. It is also a matter of urgency." 
9.	The third-world countries in particular have amply reaffirmed and supported this premise during the Sixth Conference of Heads of State or Government of Non- Aligned Countries, held early last month in Havana. To my mind, that Conference symbolizes the genuine efforts of the third-world countries to restructure the world's political and economic order through the United Nations. With the great Powers still in a posture of nuclear antagonism, the increasing manifestations of insecurity and anarchy at the international level threaten the very foundations of human society. In this regard, the genuine efforts of the non-aligned countries to arrest these ominous trends assume a more important dimension. As is pointed out in the Secretary- General's report, the non-aligned movement is "a good example of this positive trend" [ibid.].
10.	No doubt it will take many more concerted efforts before we see the realization of a new international society. But we have come a long way from the time when the voice of the third world was unheard, unnoticed and unheeded.
11.	Whatever the developments, one cardinal truth remains unchanged; that recourse to the system of legal order and security prescribed by the Charter is a compelling necessity. To that end, determined steps must be taken to bring into operation the provisions in Chapter VII of the Charter for the effective implementation of the resolutions of the Security Council, thereby restoring the authority of the United Nations.
12.	In reference to the non-implementation of the Security Council resolutions, this year's report pointedly notes:
' 'What has not so far been adequately developed is a general and consistent support of the aims and activities of the United Nations as a whole, as a working model for a genuine world community. This is particularly obvious in the response, or lack of it, to many of the decisions of the Security Council." 
13.	It is thus clear that mere condemnation of the state of affairs whereby the adoption, often unanimously, of resolutions of the General Assembly and the Security Council without their implementation will in fact have the effect of discrediting the Organization and of encouraging the party in default to continue its attitude of contemptuous disregard of such resolutions. Therefore my proposal of last year for the holding of a special session of the General Assembly to deal with this so vital issue alone1 is more pertinent than ever before. If the holding of a special session on the question of the implementation of the United Nations resolutions is not feasible for the time being, then at the very least serious consideration should be given to placing this issue on next year's agenda as a priority item. Cyprus is ready to co-operate with any other Member States which would agree with the proposal for the inclusion of this item in the agenda of the next session of the General Assembly. It is an item which is very much of concern to us in Cyprus, but it is evident that it is of much concern to others as well, and to the United Nations as a whole.
14.	It is a fundamental truth that this is a challenge that we have to face in our determination to make the United Nations a more effective instrument for international peace and co-operation. If this could be translated into practical action—and it is for the States Members of the United Nations to do so individually and collectively—it would provide the solution to nearly all the problems facing the world today, whether they be problems of international peace and security, problems of economic relations between States, problems of human rights or problems of international law. It is only through the faithful application in practice of the letter and the spirit of the Charter that the world can be made safer, more just and more peaceful than it is today. In its absence, the United Nations is left without the means for establishing the system of international security and order envisaged in the Charter and so indispensable for peace and survival in an organized world society. Therein lies the prime requirement for the creation of an atmosphere of trust and the key to the solution of many crucial problems and more particularly that of disarmament.
15.	The question of disarmament has become a universal problem of the gravest concern to the world. The escalating arms race lies at the very core of the problem. Notwithstanding long and assiduous efforts for disarmament in various committees and other forums for over 30 years, very little has been achieved. Meanwhile the antagonistic piling up of armaments has been escalating by leaps and bounds. Thus the arms expenditure, which in 1974 stood at $225 billion, in 1979 is expected to reach the figure of $400 billion and it will continue on an upward course.
16.	What has made the spiralling arms race intractable so far is that the world continues to operate under a momentum from the past on the outmoded concept of balance of power which, in a polarized world, has become the balance of weapons. The very effort towards such balance inevitably generates the arms race. A recent significant event has been the conclusion of the Treaty resulting from the second round of Strategic Arms Limitation Talks  between the two superpowers, and it is hoped that this event will lead the way to a subsequent stage whereby the regulated arms race will give way to genuine disarmament. It would, on the other hand, be misleading to simplify matters and be over-optimistic in the light of the realities with which the world continues to be faced. Partial agreements on disarmament are positive. They should not remain without a follow-up because unless and until general and complete disarmament is achieved the arms race in one form or another is bound to continue, threatening international peace and security and even the very survival of life on our planet. The goal has been and continues to be general and complete disarmament under effective international control.
17.	I now turn to the important issue of peace-keeping by the United Nations and wish to express our gratitude for the excellent contribution made over the years to the cause of peace in Cyprus by UNFICYP under the most difficult conditions. More particularly, I wish to take this opportunity to express our deep appreciation to the countries that are contributing to the peacekeeping operation in Cyprus either by contingents or materially. I also wish to say how impressed I am with the exemplary manner in which the officers and men of the various contingents are discharging their delicate duties. Finally, I wish to express our deep gratitude to the Secretary-General, Mr. Waldheim, and his collaborators, both in New York and in Nicosia for their constructive role in relation to the functioning of UNFICYP and for their efforts towards finding a just and viable solution to the Cyprus problem.
18.	I should be remiss however, if I were not to point out that peace-keeping operations, no matter how successful they are in containing a potentially explosive situation, cannot advance a just solution of problems, unless they are coupled with a tenacious peace-making effort on the basis and in pursuance of the relevant United Nations resolutions. The lack of parallel determined action to implement those resolutions would make peace on the basis of justice impossible. It would only have as a result a mere perpetuation of an unjust status quo.
19.	For quite a number of years now, the issue of the establishment of the new international economic order has been included in our agenda. A very considerable amount of the time of our deliberations at various levels is devoted to this very important issue, and justifiably so. There is no doubt that it deserves our full attention and serious concern. For if we are to succeed in getting out of the vicious circle of poverty and underdevelopment, we must first promote the establishment of a more just and equitable international economic order. The present system of international economic relations does not respond to the needs and requirements of the developing countries. It not only maintains the existing inequalities, but further aggravates the disadvantageous position of the developing countries and widens the gap that separates them from the developed industrial nations.
20.	The recognition by the United Nations of the necessity of restructuring economic relations on a more just and equitable basis is an encouraging sign. The acceptance by all interested parties of the United Nations as the most appropriate forum for the discussion and advancement of this crucial issue is also a promising development. Yet, despite our efforts and willingness to negotiate with the developed countries, there is much to be desired concerning the establishment of the new international economic order. No real progress has been achieved thus far. This is evidenced by the negligible results of the fifth session of UNCTAD, held in Manila this year. Instead, we have encountered setbacks and the signs of deterioration are increasing year by year. This problem needs attention and concerted action by all the countries of the world, rich or poor, because if the situation is left to deteriorate further, the consequences of such neglect will be unpredictable. The result could easily be international disaster. The dialogue which began with the developed countries must continue and we appeal to those countries to reconsider and readjust their negotiating positions, so that concrete results may be achieved in the shortest possible time.
21.	During the recently concluded eighth session of the Third United Nations Conference on the Law of the Sea, a positive step was taken through the decision of the Conference to approve a programme of work  for the conclusion of a convention on the law of the sea in the course of next year. Cyprus has always advocated the speedy conclusion of a comprehensive and universally acceptable convention which should include just and adequate provisions regarding the delimitation of the maritime zones between States with opposite or adjacent coasts, coupled with an effective system for the peaceful settlement of disputes. Once that convention is concluded and put into effect it will mark a major achievement in global co-operation.
22.	In dealing with the question of the advancement of respect for human rights and fundamental freedoms, I wish to emphasize our total commitment to this noble objective. Cyprus was among the first countries to become a party to the International Covenants on Human Rights and the International Convention on the Elimination of All Forms of Racial Discrimination. Cyprus is also a signatory to the European Convention for the Protection of Human Rights and Fundamental Freedoms.  We have all along held the view that the obligation to observe human rights is universal and that no deviation is permitted from this course, no matter what reasons are advanced to justify such deviation. A mere glance at the world scene is sufficient to convince us of the existing unsatisfactory state of affairs, as far as the protection of fundamental human rights is concerned. What is more deplorable is the fact that numerous decisions of various competent organs, such as the United Nations Commission on Human Rights, the Committee on the Elimination of Racial Discrimination and others remain unimplemented and the agonizing plea for the cessation of such violations goes unheeded.
23.	This is true in particular of the situation in my country, where Turkey, for the fifth year running, continues to trample upon every norm of international law and flagrantly to violate practically every basic human right of the Cypriot people. I take it that the world is by now aware of the verdict of the European Commission on Human Rights, made public on 31 August 1979, which found Turkey guilty of countless crimes perpetrated by its troops of invasion and occupation against the people of Cyprus. The official text of the report will soon be circulated to all Members of the United Nations. In contrast to the violations of all human rights in Cyprus by Turkey, and in an earnest desire not only to convince the world of our dedication to human rights and fundamental freedoms but also to prove our goodwill, I wish to repeat what I said in my statement before this Assembly last year. We agree to the setting up of a United Nations body to supervise the application of the highest standards of human rights and fundamental freedoms to all citizens of Cyprus and to report as appropriate to the Security Council or any other competent body. This proposal could easily form part of a solution to the Cyprus problem.
24.	With regard to Western Sahara, we maintain that this problem of decolonization requires a political solution in accordance with which, in view of the effort made towards re-establishing peace in the region, the Saharan people should be granted the right of self- determination and independence. Cyprus considers that the creation of the special committee established by the Organization of African Unity [OAU] at the sixteenth ordinary session of its Assembly of Heads of State and Government at Monrovia this year recently should provide a guarantee for the Saharan people's right to self-determination. We also welcome the recent agreement between the Republic of Mauritania and the Frente POLISARIO and Mauritania's withdrawal of its forces from Western Sahara territory, a praiseworthy act which points in the right direction.
25.	We in Cyprus are very distressed at the turn of events connected with the just solution of the Middle East problem. We firmly believe in a comprehensive settlement which would ensure the inalienable rights of the Palestinian people. We do not believe in partial agreements in this respect. Inasmuch as the Palestinian people constitute the crux of the Middle East question, there can be no real solution—and let us face it realistic-ally, laying aside questions of principle—without the participation of all the parties to the problem, particularly the Palestine Liberation Organization [PLO], which is the sole and legitimate representative of the Palestinian people. Such a solution, which, I repeat, cannot be reached in the absence of the PLO, must be based on the relevant United Nations resolutions and include the full withdrawal of Israeli troops from all the occupied Arab territories, as well as the attainment of the legitimate rights of the Palestinian people, including the sovereign right to establish their own independent State.
26.	Our Arab neighbours know very well that we in Cyprus have always been on their side defending the just Arab cause long before the events of 1974 brought to Cyprus the same injustice as the one inflicted on them. The fact is that the Middle East and Cyprus, in addition to being situated in close geographical proximity, are facing problems with many points in common. In both cases there has been aggression and occupation; in both cases refugee problems have been created and human rights have been grossly violated; in both cases there have been systematic attempts to create artificial borders and to alter the demographic composition of the areas by the mass importation and settlement in them of an alien population after the expulsion by force of the indigenous inhabitants; in both cases there is an attempt to consolidate the faits accomplis created by the invasion and by the violation of human rights.
27.	Cyprus has been following with grave concern the developments in Lebanon and strongly condemns the declaration of a separate "State" under the name of ' 'free Lebanon'' in the southern part of the country, as well as all acts of aggression against southern Lebanon, acts which threaten Lebanese independence and territorial integrity and which grossly violate basic human rights. We call for more decisive action by the United Nations to help the government of Lebanon to restore its sovereignty over the whole of its territory and safeguard the unity of the country.
28.	In observing the International Anti-Apartheid Year, which ended a few months ago, Cyprus joined those who are endeavouring to wipe out the scourge of apartheid, a crime against humanity and an affront to the conscience and dignity of mankind. Furthermore, Cyprus has on many occasions expressed its opposition to the policy of' 'bantustanization'' because we believe that such a policy is aimed at the institutionalization of the abhorrent policy of apartheid and the continuation of settler colonialism which impairs the territorial integrity of a country and is a mockery of self- determination.
29.	The case of Namibia, where the racist Pretoria regime persists in its illegal occupation 12 years after the termination of South Africa's Mandate over the Territory, is one of the most characteristic examples of the failure by the Security Council to proceed with drastic measures in accordance with the provisions of Chapter VII of the Charter in order to bring about the long overdue implementation of its mandatory decisions on Namibia. Indicative of the intention of the racist regime never to withdraw from Namibia, unless it is forced to do so through effective measures by the Security Council, is the fact that it has so far managed through various tactics seriously to undermine and impair the implementation of the plan of action approved earlier by the Security Council. 
30.	We in Cyprus fully understand the plight of the people of Namibia who are suffering from the same evils of racism and violations of human rights practised by the forces of occupation as a matter of State policy. Cyprus will continue its consistent support for the just struggle of the Namibian people under the leadership of their national liberation movement, the South West Africa People's Organization [SWAP0], until the total liberation and independence of Namibia as a whole is achieved. In this respect, I wish to reiterate our opposition to and condemnation of South Africa's efforts to annex Walvis Bay, an integral part of Namibia, in clear violation of international law, the Charter of the United Nations and, particularly, Security Council resolution 385(1976).
31.	The lame attempt to solve the question of Zimbabwe through a so-called internal settlement meets with our total opposition, as with that of many other countries. We stand firmly in solidarity with the leaders of the Patriotic Front and the front-line States in the struggle for genuine majority rule and true independence for Zimbabwe.
32.	The recent proposals and ideas which emerged from the Meeting of Heads of Government of Commonwealth Countries at Lusaka and led to the Rhodesia Constitutional Conference have strengthened our hopes that prospects for a negotiated solution of the problem have not yet been exhausted. In the meantime, Cyprus will continue to observe strictly the sanctions imposed by the Security Council against the Salisbury regime. In our view, any relaxation of the sanctions will seriously impair and undermine the efforts for a peace based on justice.
33.	It would not be an exaggeration if I were to state that the problems of Namibia and Zimbabwe would have been solved long ago had the United Nations, and in particular the Security Council, acted with more determination against the racist and oppressive regimes of southern Africa, We find no justification for the seeming reluctance of the Security Council to proceed without any further delay to the imposition of the comprehensive sanctions provided under the Charter, particularly mandatory economic sanctions, against those menacing regimes.
34.	Cyprus stands firmly by the friendly people of Panama for the effective functioning of the Panama Canal, in accordance with the Treaties signed in 1977, and in this respect fully supports the effective exercise by Panama of its sovereignty over its entire national territory.
35.	I turn now to the grave problem with which my own country is confronted and which has been holding the attention of the United Nations for more than five years. The relevant United Nations resolutions provide the basis and the framework for the just and lasting solution of this problem; yet, five years later, those resolutions still remain contemptuously disregarded by Turkey. The occupation of 40 per cent of the territory of Cyprus by the Turkish army is still continuing; none of the 200,000 Greek Cypriot refugees have been allowed back to their homes; the 2,000 missing persons have not been traced and human rights continue to be grossly violated in the occupied areas and denied to the whole population of Cyprus.
36.	Moreover, systematic measures are being taken through the massive implantation of colonizers from Turkey and other measures, such as the introduction of Turkish currency in the occupied areas, the cancellation of all valid Cyprus passports in the hands of Turkish Cypriots, the grant of illegal land titles to Turkish Cypriots and to settlers from Turkey in the occupied areas, and other ominous acts—all constituting evidence that Turkey's aim is the consolidation of partition and, perhaps, the eventual annexation of the occupied part of Cyprus.
37.	In its essence, the Cyprus problem is a dispute between Turkey and the Republic of Cyprus, and not, as falsely portrayed by some, a difference between the communities in Cyprus. It is a question of invasion and occupation. The internal aspects of the Cyprus problem could easily be solved if that task were left to the Cypriots themselves to discuss and resolve without foreign presence and interference. We want Cyprus to become a State free from foreign troops, fully independent, territorially integral, sovereign, united, demilitarized and non-aligned.
38.	We have accepted federation—although in the past such a solution was considered by many constitutional experts as completely unacceptable for a small island like Cyprus. But when we speak of "federation", we mean true federation, a federation that would function properly and within which the right to move freely, the right of settlement and the right of property would be safeguarded and where human rights would be fully and uniformly applied and respected.
39.	What the other side apparently wants is not a federation but the creation of two separate States with separate borders, separate armies, separate treaty- making capacity and permits and visas to move from one region of such so-called federation to the other. Such "federation" would be tantamount to complete partition.
40.	We would have been entitled to refuse to negotiate until the occupation forces had been withdrawn. But we did not follow that line, and we repeatedly tried to negotiate in good faith, despite the presence of the foreign troops of occupation during these past five years. Despite the fact that the negotiations could not be free, as stipulated in the relevant United Nations resolutions, because of the continued occupation of 40 per cent of the territory of Cyprus and the other circumstances created by the invasion, we did what we could through negotiations with the Turkish Cypriot "leadership" to find some common ground for progress. And when one speaks of the Turkish Cypriot "leadership" let us not make any mistake about it: in fact, it means Ankara. The Turkish Cypriot leadership, primarily by reason of the presence of the army of occupation, is totally dependent on Ankara and reflects the views of the Turkish Government and the Turkish army rather than the views of the Turkish Cypriots, whose majority live discontentedly in conditions of misery and injustice in the occupied areas, completely dissatisfied with the present state of affairs and longing for a better tomorrow. No wonder, therefore, that no progress has been achieved.
41.	Yet, despite the bitter experience and fruitless efforts of the past five years, I agreed to meet with the Turkish Cypriot leader Mr. Denktas in the presence of the Secretary-General, Mr. Waldheim, on 18 and 19 May 1979. During that meeting, we reached an agreement with Mr. Denktas consisting of 10 points, which provide a sound basis for the negotiation of a just solution to the Cyprus problem. I shall not here go into speculation about why Mr. Denktas accepted that agreement. However, any doubts were removed when only a few days later the Turkish Cypriot leadership, backed by Turkey, employed all possible methods to undermine the agreement and frustrate the new efforts. Although the talks formally began on 15 June, they lasted for a few days only and the Turkish Cypriot leadership started putting pre-conditions for the continuation of the talks. Those pre-conditions, if accepted, would have amounted to recognizing partition as a final solution to the Cyprus problem.
42.	We continue to stand by the agreement of 19 May 1979, but we cannot accept any pre-conditions, conditions or misinterpretations. As I said before, we repeatedly chose the path of negotiations, although we would have been entitled not to do so. But we do not want negotiations for the sake of negotiations. The other side may want that, for obvious reasons. It would not be fair—and in fact it would be counterproductive—to carry out a fruitless dialogue for the sake of dialogue and as a way of deceiving world public opinion into thinking that something was being achieved when in fact no progress whatsoever was being made.
43.	The stumbling-block to meaningful negotiations is the lack of political will on Turkey's part to abandon its partitionist and expansionist policy—and I believe that that is being widely realized by now by all objective observers of the Cyprus problem. All our attempts throughout the last five years to find a just and lasting solution through negotiations have met the stone wall of Turkish intransigence. But if the opportunity arises for meaningful and substantive negotiations we shall not hesitate to go to the negotiating table again.
44.	It is with regret that I report again to the General Assembly this year that no progress has been made towards finding a peaceful and just solution to the Cyprus problem through the implementation of United Nations resolutions. Nevertheless, it is a source of satisfaction for us that at the Commonwealth Meeting in Lusaka and at the Sixth Conference of Heads of State or Government of Non-Aligned Countries in Havana the just cause of Cyprus received overwhelming support. We do not reject the method of intercommunal negotiations, but when there has been a deadlock for five years what do you expect a suffering people to do? To sit idle and wait? How can a people suffering for more than five years the devastating effects of foreign occupation be expected to remain idle and forgo its right to present its case to international forums—especially the United Nations—seeking the assistance of world public opinion and a remedy to its plight? That is why it is absolutely essential for us to continue without interruption to seek justice from the international community. We urgently draw the attention of the international community to the situation in Cyprus in view of the fact that for five years now the occupation with all the other consequences and we are entitled, I believe, to demand from the international community more specific action with a view to implementing the resolutions of the United Nations, which contain all the necessary elements for a just and lasting solution. I believe that we have a right to demand justice like the people of Zimbabwe, like the people of Namibia, like the people of Palestine. We ask that the international community become fully conscious not only of the great injustice perpetrated against Cyprus and its people but also of the fact that the situation in Cyprus is fraught with many dangers, dangers for Cyprus and beyond Cyprus, unless a solution is found in conformity with the resolutions of the United Nations.
45.	We have come once again to the General Assembly to ask in unequivocal terms for the speedy and effective implementation of the United Nations resolutions. In this respect, we believe that the time has come for the General Assembly to recommend to the Security Council the imposition of sanctions under Chapter VII of the Charter, so as to compel Turkey to comply with its obligations under the Charter and the resolutions of the United Nations. Although we have no illusions about the difficulties, due to political expediency, of securing sanctions, we strongly feel that five years are more than enough for a State Member of the United Nations to ignore with impunity the verdict of this Organization. If concrete action is not taken by the United Nations, it is the United Nations which will fail, and the faith of humanity in the Organization will be seriously shaken at a time when we all want it to become an effective instrument for international peace and security.
46.	I strongly believe that the United Nations can do more. Some years ago, a representative international conference under the auspices of the United Nations was proposed by the Soviet Union to deal with the problem of Cyprus and assist in finding a solution in conformity with the United Nations resolutions. We reiterate our acceptance of this proposal because we believe that it has much merit and we hope that the General Assembly will take a decision for the holding of such a conference, which we believe can prove very constructive in tackling the problem of Cyprus.
47.	We also believe that the General Assembly or the Security Council should appoint a committee from among their members to co-operate with the Secretary- General towards the finding of a just and lasting solution to the Cyprus problem on the basis of the relevant United Nations resolutions. The composition and the terms of reference of such a committee should be decided by the General Assembly or the Security Council.
48.	Moreover, we are willing and ready to consider any other effective means which would make possible a just and lasting solution on the basis of the United Nations resolutions. As everyone knows it is Ankara which calls the tune for the Turkish Cypriot leadership. We have over and over again proved our goodwill. We fully accept the agreement of 19 May 1979. I have already mentioned what we are prepared to do in connexion with the safeguarding of the human rights of all citizens of Cyprus. And I repeat my proposal for the complete disarmament and demilitarization of the Republic of Cyprus with the presence only of an international police force for as long as necessary to strengthen, if it is necessary, the sense of security of all Cypriots. This proposal was endorsed by the non- aligned countries in the Declarations of Belgrade" and Havana.  The withdrawal from Cyprus of all troops and the total disarmament of all armed forces in the Republic will in itself pave the way towards a united country and a united people. Without the unity of the country, the unity of the people and the unity of the economy, Cyprus cannot survive as an independent State. Any kind of division is artificial and contrary to the interests of all Cypriots. That is why we on our part shall never accept any divisive arrangement, whatever its title or whatever its terminology. If the foreign intervention and interference cease, Cyprus can become a happy homeland for all its citizens—Greek Cypriots and Turkish Cypriots alike. And when I say this before this body, I am absolutely certain that at this moment I am expressing the views, not only of the Greek Cypriots, but also of the vast majority of the Turkish Cypriots.
49.	I have given you today's position with regard to the Cyprus problem. What is before this Assembly is the cessation of occupation of a large part of Cyprus by the Turkish armed forces and the implementation of the United Nations resolutions in all their aspects. The United Nations must do its utmost to ensure for Cyprus the basic right to which every State, every Member of the United Nations, is entitled and first and foremost the cessation of foreign occupation. The Charter provides the way and it is our fervent appeal that all peace- loving countries in the world will help us to this end. We appeal to all States Members of this Organization to help Cyprus safeguard its sovereignty, independence, territorial integrity, unity and non-alignment. Today marks the nineteenth anniversary of the independence of Cyprus. But the very survival of Cyprus is at stake. We want to see a completely free and independent Cyprus. We want to create a safer future for our children. We want to create such conditions in Cyprus where Greek and Turkish Cypriots will be able to work and live and prosper together. We sincerely want to contribute most positively to the re-establishment of stability and peace in our sensitive and highly explosive area. Help us to bring happiness and hope to all the people of Cyprus. Help us to put an end to this untold tragedy which Cyprus and its people have been going through for the last five years. Help us restore the unity of the country and the unity of the people, for that is where happiness and prosperity for all Cypriots lie. Help us restore justice; help us restore freedom; help us to do away with the human agony and drama.
50.	How can anyone, at this particular moment, forget the agony of the families and dependants of the 2,000 missing persons, who for five years now have not been in a position to know what has happened to their beloved ones? I appeal to all to join in bringing influence to bear on Turkey and the Turkish Cypriot leadership to honour the agreement on missing persons of 19 May, an agreement that was concluded in the presence of the Secretary-General and announced by him. Is the aggressor really so inhuman as to refuse, five years after the crime, to co-operate on this purely humanitarian issue? Is it impossible for the United Nations to do more in this respect?
51.	I wish to stress that, regarding Cyprus as well as all other international problems on the Assembly's agenda, it is of the essence to co-ordinate our efforts so that, instead of being overwhelmed by frustration and inability to act, we may take concrete and effective steps so as to secure complete freedom, complete justice, and respect for human rights everywhere in the world. It is only upon this basis that lasting peace can be achieved, and that is the task and the mission of the United Nations.